Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is responsive to Amendment filed 05/02/2022.
Claims 1-2, 4-12, 14-15 are pending in this application.  Claims 1, 7, and 11 are independent claims.   In Amendment, claims 3 and 13 are cancelled.  This Office Action is made final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  All independent claims 1, 7, and 11 is/are directed to a mechanism for providing an alternative/update URLs to the client.  In particular of these claims, the steps of identifying (determining) whether or not the specific content is able to be provided from the designated URL based on an access request… and obtaining information…. are considered as mental process with the help of generic computer to carry out the process wherein it can be mentally done in determining or identifying whether the URL is available or not for access and further getting another URL if the out-dated URL is not available.  The claim(s) does/do include additional elements including all other limitations within the claim such as generic computer components, the steps of storing URL…,  and transmitting/control to display the URL that are insufficient to amount to significantly more than the judicial exception because those computer components are generic and the step of storing URL and transmitting is merely extra-activity solution without providing significant.  Further, the dependent claims 2, 4-6, 8-10, 12, and 4-15 do not provide additional limitations/components that would help to overcome the abstract idea since they are merely describing the metadata or insignificant of storing and retrieving the data. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-12, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deleuze et al. (U.S. 2017/0116348 A1).
Re claim 1, Deleuze et al. disclose in Figures 1-6 an electronic device (e.g. Figure 11 and abstract) comprising: a communicator comprising circuitry; a storage storing a plurality of uniform resource locators (URLs) designated on an external electronic device and information regarding at least one of specific contents provided from each of the designated URLs (e.g. computer server 12 in Figure 1 and Figure 3 with the list of URLs in the bookmark); and 
a processor configured to: 
based on an access request for a URL providing a specific content among the designated URLs being received from an external electronic device via the communicator, access the requested URL (e.g. Figures 5-6 with components 506 or 604 and paragraphs [0014-0015] wherein the bookmarked URL might be no longer validate/available) and identify whether or not the specific content corresponding to the requested URL is able to be provided from the requested URL based on a response signal according to the access or a source code provided form the accessed URL (e.g. Figures 5-6 with the validate process of the alternative URLs wherein the original URL is missing/invalid, then an alternative URL is vetted to available to the user for accessing the content as seen in paragraphs [0061-0075]),  
based on the specific content corresponding to the requested URL being unable to be provided, obtain information regarding another URL providing a content related to the specific content corresponding to the requested URL using the stored information (e.g. Figures 5-6 with component 510 and 608 and paragraphs [0005, 0016-0020 and 0038-0041] wherein an alternative/similar URL can be founded and replaced instead), and 
transmit the obtained information regarding the other URL to the external electronic device via the communicator such that the external electronic device obtains the specific content based on the other URL (e.g. Figures 1 and 5-6 and paragraphs [0052-0063 and 0070-0073] with the process of validating the alternative and updating the URLs with the alternative and providing the content to requester, abstract wherein the other URL is the alternative URLs). 
Re claim 2, Deleuze et al. disclose in Figures 1-6 the processor is further configured to, based on a bookmark request for the URL providing the specific content being received, store the bookmarked URL and metadata related to the specific content corresponding to the bookmarked URL in the storage, and obtain the information regarding the other URL using the stored metadata (e.g. Figure 1 component 34 and Figure 3 and paragraph [0044]). 
Re claim 4, Deleuze et al. disclose in Figures 1-6 the storage stores a URL bookmarked for each account of a plurality of users and metadata related to a content provided from each URL bookmarked for each account (e.g. Figure 3B with individual user bookmarked URL), and wherein the processor is further configured to, based on the specific content corresponding to the requested URL being unable to be provided from requested URL, compare metadata related to the specific content corresponding to the requested URL with metadata related to a content provided from a URL bookmarked on an account of another user, and obtain the information regarding the other URL according to the comparison (e.g. Figures 3-6 and paragraph [0035-0039]).
Re claim 5, Deleuze et al. disclose in Figures 1-6 the communicator communicates with an external server providing a search service using a search engine, and wherein the processor is further configured to, based on the specific content corresponding to the requested URL being unable to be provided from the requested URL, receive the information regarding the other URL searched based on the metadata related to the specific content corresponding to the requested URL from the external server (e.g. paragraphs [0038 and 0071]). 
Re claim 6, Deleuze et al. disclose in Figures 1-6 the metadata related to the specific content   corresponding to the book marked URL comprises at least one of a URL, title information, thumbnail, description, a publisher, posted date and time, a category, a service provider, play time, or a screenshot (e.g. Figures 3A and 3B). 
Re claim 7, Deleuze et al. disclose in Figures 1-6 an electronic device comprising: a user interface; a display; a storage storing information regarding a uniform resource locator (URL) designated according to a user input via the user interface (e.g. typical computer system); a communicator comprising circuitry; and a processor configured to: 
based on an access request for a URL providing a specific content among the designated URL being received via the user interface, access the requested URL  (e.g. Figures 5-6 with components 506 or 604 and paragraphs [0014-0015] wherein the bookmarked URL might be no longer validate/available) and identify whether or not a specific content corresponding to the requested URL is able to be provided from the requested URL based on a response signal according to the access or a source code provided form the accessed URL (e.g. Figures 5-6 with the validate process of the alternative URLs wherein the original URL is missing/invalid, then an alternative URL is vetted to available to the user for accessing the content as seen in paragraphs [0061-0075]),  
based on the specific content being corresponding to the requested URL unable to be provided, control the communicator to receive information regarding another URL providing a content related to the specific content corresponding to the requested URL from an external electronic device (e.g. Figures 5-6 with component 510 and 608 and paragraphs [0005, 0016-0020 and 0038-0041] wherein an alternative/similar URL can be founded and replaced instead), and 
control the display to display the received information regarding the other URL such that the external electronic device obtains the specific content based on the other URL (e.g. Figures 1 and 5-6 and paragraphs [0052-0063 and 0070-0073] with the process of validating the alternative and updating the URLs with the alternative and providing the content to requester). 
Re claim 8, Deleuze et al. disclose in Figures 1-6 the processor is further configured to, based on a bookmark request for a URL providing a specific content being received, transmit the bookmarked  URL and metadata related to the specific content corresponding to the requested URL to the external electronic device (e.g. Figure 1 and paragraph [0015]), and based on the specific content corresponding to the requested URL being unable to be provided from the requested URL, control the communicator to receive information regarding the other URL obtained by the external electronic device based on metadata stored in the external electronic device (e.g. Figures 5-6 with components 506 or 604 and paragraphs [0014-0015] wherein the bookmarked URL might be no longer validate/available). 
Re claim 9, Deleuze et al. disclose in Figures 1-6 the processor is further configured to, based on a bookmark request for a URL providing a specific content being received, store the bookmarked URL and metadata related to the specific content corresponding to the requested URL in the storage (e.g. Figures 1 and 3A&3B), and based on the specific content corresponding to the requested URL being unable to be provided from the requested URL, control the communicator to transmit the requested URL and metadata related to the specific content corresponding to the requested URL to the external electronic device and receive the information regarding the other URL obtained by the external electronic device based on metadata stored in the external electronic device (e.g. Figures 5-6 with components 506 or 604 and paragraphs [0014-0015] wherein the bookmarked URL might be no longer validate/available). 
Re claim 10, Deleuze et al. disclose in Figures 1-6 the processor is further configured to, based on the specific content corresponding to the requested URL being unable to be provided from the requested URL (e.g. paragraph [0014]), control the display to display a message inquiring whether or not to provide the information regarding the other URL providing a content related to the specific content corresponding to the requested URL (e.g. Figure 4 – requesting user to validate the alternative URL), and control the communicator to receive the information regarding the other URL according to a user input requesting for the information related to the other URL  (e.g. Figures 1 and 5-6 and paragraphs [0052-0063 and 0070-0073] with the process of validating the alternative and updating the URLs with the alternative and providing the content to requester).
Re claim 11, it is a method claim having similar limitations as cited in the claim 1.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 12, it is a method claim having similar limitations as cited in the claim 2.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 14, it is a method claim having similar limitations as cited in the claim 4.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 15, Deleuze et al. disclose in Figures 1-6 the obtaining comprises, based on the specific content corresponding to the requested URL being unable to be provided from the requested URL, receiving the information regarding the other URL searched based on metadata related to the specific content corresponding to the requested URL from the external server providing a search service using a search engine (e.g. Figure 3 and paragraph [0038]).

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
The applicant argues in pages 7-8 for claims that are rejected under the abstract idea mental process wherein the certain limitations including the amendment and “based on the specific content…” and “transmit the obtained information…” would achieve an improvement in technology.
The examiner respectfully submits that the highlighted limitations above are analyzed under Prong I step 2A as part of the mental process wherein these steps can be achieved mentally with the help of general computer for accessing specific URLs content and if the specific URLs content is not available, then another URLs content is replaced instead.  Improve technology can be one of aspect to overcome the 101 abstract idea.  However, it is unclear from the remark as exactly what would be the improvement and how do we can see that from the claim or the specification in which the claims are cited.

The applicant argues in pages 9-10 for claims that the identifier merely indicates a name or label and it does not disclose the feature of using information related to a content in the manner recited in the claims.
The examiner respectfully submits that reference does provide reasonable citation to anticipate the claimed limitations.  The identifier of the bookmarked URL is not merely the name or label, but rather it is ID associated with the URL contents (see Figures 3 and paragraphs [0041 and 0043]).  The whole claimed invention is directing to a way of providing equivalent/alternative URLs content whenever the specific/original URL content is not available which clearly seen in the abstract and Figures 5-6 of the reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451